NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



               United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                       Submitted December 11, 2008*
                                        Decided December 12, 2008

                                                  Before

                                      JOHN L. COFFEY, Circuit Judge

                                      JOEL M. FLAUM, Circuit Judge

                                      MICHAEL S. KANNE, Circuit Judge

No. 07‐4062

MITCHELL M. OWENS,                                         Appeal from the United States District
           Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                           Eastern Division.
        v.
                                                           No. 07 C 4961
COUNTY, MUNICIPAL EMPLOYEES’,
SUPERVISORS’ AND FOREMEN’S                                 Charles R. Norgle,
UNION, LOCAL 1001,                                         Judge.
     Defendant‐Appellee.

                                                O R D E R

       Mitchell Owens sued his union alleging race discrimination in violation of Title VII,
42 U.S.C. § 2000e‐2, and 42 U.S.C. §§ 1981 and 1983.  The district court dismissed the
complaint, finding that Owens’s claims were barred by the applicable statute of limitations;
that Owens failed to exhaust his administrative remedies; and that § 1983 protects


        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐4062                                                                          Page 2

employees only from unlawful conduct by state actors, not private entities such as labor
unions.

        On appeal, Owens has submitted nothing more than a hodgepodge of documents
including photocopies of receipts relating to his workers’ compensation claim, earlier state
court filings, medical records, EEOC paperwork, and a previously denied request for
appointment of counsel.  However, an appellate brief must contain legal argument, citation
to legal authority, and a statement of the issues presented for review.  FED. R. APP. P.
28(a)(9).  And even pro se litigants must present identifiable arguments.  Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001).  Nowhere does Owens address the district court’s
decision, or assert factual or legal error related to this suit.  Accordingly, the appeal is
DISMISSED.